Citation Nr: 9901996	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  96-30 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to May 1970.

This matter comes before the Board of Veterans Appeals 
(Board) from an April 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania which denied the veterans claim for a 
disability rating in excess of 50 percent for his service-
connected PTSD.


FINDING OF FACT

The veteran's PTSD affects his industrial adaptability to 
such an extent that he is unable to maintain gainful 
employment.


CONCLUSION OF LAW

An increased (100 percent) rating for PTSD is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran and his 
representative contend, through both the veterans testimony 
at a November 1996 personal hearing at the RO and through 
written statements filed with the RO, that the veteran's 
service-connected PTSD is manifested by increased 
symptomatology that is so disabling that he is unable to 
work.  Specifically, they allege that the veteran has almost 
daily flashbacks (periodically causing loss of bowel control 
and vomiting), nightmares, and panic attacks, as well as 
problems with irritability, social isolation, poor 
concentration, and depression.  Moreover, it was reported 
that the veteran had periodic suicidal ideation, with two 
prior suicide attempts, and frequent periods of 
hospitalization.  It was also contended that the veteran 
required continuous treatment for his PTSD.

The Board notes that disability evaluations are determined by 
the application of a schedule of ratings which is based, as 
far as can practically be determined, on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (1998).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (1998).  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Before specifically addressing the question of the propriety 
of an increased rating, it should be pointed out that the 
schedular criteria by which psychiatric disabilities are 
rated changed during the pendency of the veteran's appeal to 
the Board.  See 61 Fed. Reg. 52695-52702 (Oct. 8, 1996) 
(effective Nov. 7, 1996).  Therefore, adjudication of a claim 
for an increase must now include consideration of both the 
old and the new criteria.  Karnas v. Derwinski, 1 Vet. App. 
308, (1991).  This rule of adjudication requires that the 
criteria most favorable to the veteran's claim be used.  Id.  
(The Board notes that the veteran was advised of the new 
criteria in the March 1997 supplemental statement of the 
case.)  

Under the new schedular criteria, a 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 
70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete task); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 (1998).  

The criteria in effect prior to those listed above provide 
for a 100 percent rating when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, or total 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or being 
demonstrably unable to obtain or retain employment.  A 
70 percent rating is assignable when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired; psychoneurotic symptoms of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
rating is assignable when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; reliability, flexibility and 
efficiency levels being so reduced as to result in 
considerable industrial impairment.  38 C.F.R. § 4.132 
(1996). 

Since the Board must consider whether the veteran would 
qualify for an increased rating under either set of criteria, 
Karnas, supra, consideration under the old criteria will be 
undertaken first.  

Although the record on appeal contains service medical 
records, as well as VA treatment records and private 
treatment records dating back to the early 1970s, because it 
is the present level of disability which is of primary 
concern, the Board will focus primarily on the most recent 
medical evidence consisting of VA examination reports dated 
in September 1995, October 1995, and June 1996, as well as VA 
treatment records dated from May 1995 to September 1998.  
Francisco, supra.  

The Board notes that the veterans disability has been 
clinically characterized as being severe.  See VA 
examinations dated in September 1995, October 1995, and June 
1996; also see a July 1995 VA treatment record and October 
1995 letter from a VA therapist.  Additionally, the September 
1995 VA examiner opined that . . . the veteran could not 
possibly work at all in any kind of job due to the severity 
of his symptoms.  (Emphasis Added)  It was noted that the 
veterans PTSD was extremely severe and disabling.  Moreover, 
the October 1995 VA examiner opined that [i]t is likely 
that his post-traumatic stress disorder symptomatology will 
effect his relationships and will make it impossible for him 
to sustain gainful employment now and in the future.  
(Emphasis Added)  Furthermore, the June 1996 VA examiner 
opined that the veteran 

. . . has been rendered permanently and 
totally disabled from any type of gainful 
employment based on his very severe post-
traumatic stress disorder and its 
accompanying major depressive disorder, 
that has pressed him to the point of near 
suicide on a number of occasions and that 
robs him of even a modicum of daily 
enjoyment.  He is essentially unable to 
function outside the confines of his 
home, except on a very routine and short-
lived matters.  He is emotionally distant 
from others, is bothered with flashbacks, 
has an irritable temper, and is certainly 
not able to handle the normal rigors of a 
gainful employment in terms of schedules 
. . . etc.  (Emphasis Added)

However, a March 1997 VA hospitalization summary report 
suggested that the veterans PTSD was only moderate in 
severity.  Additionally, an April 1997 VA treatment record 
indicates that the veterans PTSD was severe. 

Thereafter, a September 1998 VA treatment record 
characterized the veterans PTSD as follows: [t]he veteran 
is assessed to be totally disabled as a result of the 
severity of his PTSD condition and is considered to be 
unemployable due to his PTSD condition.  (Emphasis Added)  
Additionally, a September 1998 VA hospitalization discharge 
summary indicates, under the category labeled Date Patient 
Capable of Returning to Employment, that he was totally 
disabled.  (Emphasis Added)  The Board finds these 
characterizations significant in light of the old criteria 
used to rate psychoneurotic symptomatology.  

The Board observes that, while the September 1998 hospital 
record was not clear as to whether the veterans 
unemployability was caused solely by his service-connected 
PTSD, the September 1995 VA examiner, October 1995 VA 
examiner, June 1996 VA examiner, and the September 1998 VA 
treatment record, appear to be clear that it was the 
veterans PTSD that rendered him permanently and totally 
disabled from any type of gainful employment, totally 
disabled or unemployable.  Therefore, no matter the 
March 1997 characterization, the Board finds that the 
evidence regarding the claim for an increased rating is at 
least in relative equipoise.  Resolving reasonable doubt in 
the veterans favor, the Board finds that the veteran meets 
the schedular criterion of total occupational and social 
impairment.  Accordingly, an increased (100 percent) rating 
is warranted for PTSD under the criteria in effect prior to 
November 7, 1996.  Given this award of the highest rating 
available under the schedule, a discussion of the new 
criteria and whether the facts support an increased rating 
under these new provisions is not necessary.



ORDER

An increased (100 percent) rating for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
